State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 9, 2015                      520001
________________________________

In the Matter of LILLIAN
   ROBERTS, as Executive
   Director of District
   Council 37, AFSCME, AFL-CIO,
   et al.,
                    Respondents,            MEMORANDUM AND ORDER
      v

ANDREW M. CUOMO, as Governor of
   the State of New York,
   et al.,
                    Appellants.
________________________________


Calendar Date:   May 26, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Clark, JJ.

                             __________


      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for appellants.

      Robin Roach, District Council 37, AFSCME, AFL-CIO, New York
City (Erica C. Gray-Nelson of counsel), for respondents.

                             __________


Lahtinen, J.P.

      Appeal from a judgment of the Supreme Court (Lynch, J.),
entered January 7, 2014 in Albany County, which partially granted
petitioners' application, in a proceeding pursuant to CPLR
article 78, to, among other things, annul a determination of
respondent State Budget Director to pay overtime to certain
overtime-ineligible employees.
      This appeal involves a dispute about the extent to which
certain state employees are entitled to overtime compensation for
                              -2-                  520001

work performed in the course of the declared extreme emergency
resulting from Hurricane Sandy. The dispositive issue is the
same as was recently before us in Matter of Kent v Cuomo (124
AD3d 1185 [2015], lv denied 25 NY3d 906 [2015]) and, for the
reasons set forth therein, the judgment must be reversed. The
remaining arguments, to the extent properly before us, are
unavailing.

     McCarthy, Rose and Clark, JJ., concur.



      ORDERED that the judgment is reversed, on the law, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court